Citation Nr: 1127465	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-27 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent disabling for degenerative joint disease of the right knee, status-post total right knee arthroplasty.

2.  Entitlement to an increased rating in excess of 10 percent disabling for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the current appellate claims.

In November 2009, the Board remanded the case for further evidentiary development, to include a new VA medical examination to evaluate the current nature and severity of the service-connected knee disorders.  Such an examination was accomplished in March 2010, and all other development directed by the Board's remand have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects the Veteran has submitted evidence directly to the Board in the form of outpatient treatment records.  Although this evidence has not been reviewed by the agency of original jurisdiction (AOJ), the Veteran, through his accredited representative, waived this requirement in May 2011 in accord with 38 C.F.R. § 20.1304 (2010).

The record further reflects that the Veteran had requested a hearing before a Veterans Law Judge in conjunction with this appeal, and that such a hearing was scheduled for June 2007.  However, the Veteran failed to appear for this scheduled hearing.  Consequently, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2010).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Both of the Veteran's knees have been manifested by complaints of pain during the pendency of this case.

3.  The Veteran's service-connected right knee disability (total replacement) has not been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity; ankylosis; extension limited to 30 degrees or more; nor impairment analogous to nonunion of the tibia or fibula with loose motion, requiring brace.

4.  The Veteran's service-connected left knee disability does not have flexion limited to 30 degrees or less, nor extension limited to 15 degrees or more, nor recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for service-connected total replacement of the right knee are not met.  38 USCA §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 CFR §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2010).

2.  The criteria an initial rating in excess of 10 percent for service-connected left knee disorder are not met.  38 USCA §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 CFR §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in February 2005, which is clearly prior to the April 2005 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in March 2006, followed  by readjudication of the appeal by the July 2006 Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the March 2006 letter included information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.  For example, in a January 2011 statement, the Veteran's accredited representative cited to and advanced contentions in reference to relevant regulatory criteria for evaluating the service-connected knee disorders.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various medical records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not identified any outstanding evidence which documents symptomatology of his service-connected knee disorders that is not demonstrated by the evidence of record.  As noted in the Introduction, his hearing request is deemed withdrawn.  Moreover, he was accorded VA medical examinations in March 2005 and March 2010 which included findings as to the symptomatology of the service-connected knee disorders that are consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations.   Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the Veteran has indicated that both of his service-connected knee disabilities are manifested by pain.  However, the Board's focus, in light of the aforementioned regulatory criteria, is whether there is such additional impairment due to the complaints of pain so as to warrant ratings in excess of those already in effect.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for disabilities of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263. 

Diagnostic Code 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5262 provides criteria for impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned.  Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), a 10 percent rating is warranted.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

The Board also notes, as detailed below, that Diagnostic Code 5055 deals specifically with cases of total knee replacement. 



Analysis - Right Knee

Under Diagnostic Code 5055 for total knee replacement, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.

The Board notes that, as indicated in the preceding paragraph, the provisions of Diagnostic Code 5055 for total knee replacement does not provide for consideration of Diagnostic Code 5257 (recurrent subluxation or instability), 5260 (limitation of flexion), or any other Diagnostic Code not specifically referenced therein.  Nevertheless, the Board's adjudication of this case will include references to right knee flexion as it goes to whether there is severe limitation of motion.

In this case, the Board finds that the Veteran's right knee was not manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity; ankylosis; extension limited to 30 degrees or more; nor impairment analogous to nonunion of the tibia or fibula with loose motion, requiring brace.  

With respect to limitation of motion, the Board notes that the March 2005 VA medical examination stated that the Veteran's right knee was held in extension at zero degrees.  He also had flexion to 110 degrees without pain, and pain beyond that.  Similarly, the more recent March 2010 VA examination noted that his extension was normal at zero degrees.  Moreover, the examiner noted that there was no objective evidence of pain with active motion on the right side; no objective evidence of pain following repetitive motion; and no additional limitations after three repetitions of range of motion.  The Board is of the opinion that such repetitive testing is the method most appropriate for determining whether there is any additional limitation due to flare-ups.  In short, these results reflect that the Veteran has normal extension; i.e., he clearly does not have extension limited to 30 degrees or less.  They also reflect that his flexion is more than two-thirds of normal.  Consequently, even with his complaints of pain, it does not appear he has the type of severe limitation of motion contemplated by the criteria for a rating in excess of 30 percent under Diagnostic Code 5055, nor under Diagnostic Code 5261 for limitation of extension.

The Board acknowledges that the March 2010 VA examiner noted that, as part of the summary of symptoms, the Veteran had weakness of the right knee.  However, on examination of the right knee, the examiner found no weakness.  In addition, as detailed above, even with the Veteran's complaints of right knee weakness, the Veteran does not have severe limitation of motion, even on repetitive testing.  Moreover, the March 2010 VA examiner found the Veteran had no instability, incoordination, episodes of dislocation or subluxation, nor locking episodes of the right knee.  As such, these findings indicate he does not have severe weakness as to warrant a rating in excess of 30 percent under Diagnostic Code 5055.  

Nothing in the treatment records on file otherwise supports a finding of severe limitation of motion or weakness of the service-connected right knee disorder.

The Board further notes that the Veteran has not been diagnosed with ankylosis of the right knee during the pendency of this case.  In fact, the March 2010 VA examiner specifically stated the Veteran did not have right knee ankylosis.  The Board also notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The aforementioned range of motion findings of the right knee clearly show it is not immobile and/or consolidated.  Therefore, the provisions of Diagnostic Code 5256 are not applicable in the instant case.

Regarding Diagnostic Code 5262 (impairment of the tibia and fibula), the Board acknowledges that the record, including the March 2005 and March 2010 VA medical examinations, reflect the Veteran uses a brace on both knees.  However, the record does not reflect that this brace is due to impairment analogous to nonunion of the tibia or fibula with loose motion.  For example, X-rays taken of the right knee in conjunction with the March 2005 examination showed no evidence of loosening or periprothetic fracture.  The Board also reiterates that the March 2010 VA examiner found that the Veteran had no instability, incoordination, episodes of dislocation or subluxation, nor locking episodes of the right knee.  

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for his service-connected right knee disability (total replacement) under any of the potentially applicable Diagnostic Codes.

Analysis - Left Knee

Initially, the Board notes that the required manifestations for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 5258 (cartilage, dislocated, semilunar), 5259 (symptomatic removal of semilunar cartilage), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable, as the presence of ankylosis of the left knee, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum have not been demonstrated.

The Board further notes that the service-connected disability of the left knee is arthritis/degenerative joint disease.  Diagnostic Code 5010 provides that traumatic arthritis substantiated by X-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For the purpose of rating disability from arthritis, the knee is considered a major joint. 3 8 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  8 C.F.R. § 4.71a, Diagnostic Code 5003.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  However, the 10 and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Id.

In this case, even when taking into consideration the Veteran's complaints of pain, the record does not reflect his left knee has flexion limited to 30 degrees or less, nor extension limited to 15 degrees or more.  For example, the March 2005 VA medical examination showed his left knee was held in extension to zero degrees; that he had flexion to 105 degrees without pain, and that he had pain beyond that.  The more recent March 2010 VA medical examination showed he had normal extension to zero degrees, and flexion to 115 degrees.  There was also objective evidence of pain with active motion on the left side.  However, as with the right knee, there was no objective evidence of pain following repetitive motion; and no additional limitations after three repetitions of range of motion.  The treatment records on file do not otherwise show his left knee has limitation of motion to the extent necessary for a rating in excess of 10 percent.

The Board acknowledges that the Veteran has emphasized the extent of his left knee pain in seeking a rating in excess of 10 percent.  Although the Board does not doubt the Veteran's sincerity regarding his pain, the objective evidence does not show that it results in functional impairment/limitation of motion to the extent necessary for a higher rating under the appropriate Diagnostic Codes.

In addition, the General Counsel for VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis. General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.  In this case, however, the record does not reflect the Veteran has recurrent subluxation or lateral instability.  For example, the March 2010 VA medical examination specifically stated that there was no instability, episodes of dislocation or subluxation, nor locking episodes of the left knee.  Therefore, the provisions of VAOPGCPRECs 23-97, and 9-98 are not applicable in this case.

The Board further notes that treatment records dated in 2010 indicated the possibility of total left knee replacement surgery.  However, the provisions of Diagnostic Code 5055 are not applicable unless and until such surgery actually takes place.  Nothing in the evidence assembled for the Board's review reflect he has actually had this surgery.  Moreover, none of the potentially applicable Diagnostic Codes provides for a rating for contemplation of total knee replacement.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected left knee disorder.

Other Considerations

In evaluating the Veteran's service-connected knee disorders, the Board was cognizant of the fact that VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  However, as noted above, Diagnostic Code 5260 is not for consideration in evaluating the Veteran's total right knee replacement in accord with the provisions of Diagnostic Code 5055.  Moreover, as detailed above, the record has consistently shown that the Veteran has normal extension of both knees, and that he does not have limitation of flexion of either knee to the extent that a compensable rating would be warranted under Diagnostic Code 5260.  Therefore, separate rating(s) pursuant to VAOPGCPREC 9-2004 is not warranted in this case.

The Board also notes that in evaluating the service-connected knee disorders, it considered the applicability of "staged" rating(s) pursuant to Hart, supra.  However, the record reflects the symptomatology of both knees was consistent throughout the pendency of this case; i.e., there were no distinctive period(s) where either knee met or nearly approximated the criteria for a rating in excess of those currently in effect.  Therefore, "staged" rating(s) is not warranted in this case for either knee.

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  Here, it does not appear that the RO has evaluated whether the Veteran is entitled to extraschedular ratings for his service-connected knee disorders, and the Veteran has not raised the matter himself.  The Board therefore is without authority to consider the matter of extraschedular ratings.  The Veteran is free to raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability (TDIU) due to service-connected disabilities is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his service-connected knee disorders.  The Board notes the Veteran indicated at the March 2010 VA medical examination that he retired due to his knees.  However, a November 2002 administrative law judge decision from the Social Security Administration (SSA) noted, in essence, that the Veteran was still capable of sedentary employment with his knees, but that he was further restricted by other medical conditions that caused significant manipulative and handling restrictions which made him unable to perform fine assembly and repetitive dexterity tasks.  

The Board does not dispute the Veteran would experience occupational impairment due to these disabilities, and that he is not currently employed.  However, the Board is of the opinion that such impairment has been adequately compensation by the current schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In view of the foregoing, no further discussion of entitlement to a TDIU is warranted in this case.

Conclusion

For the reasons stated above, the Board concludes that the preponderance of the evidence is against the Veteran's current appellate claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to an increased rating in excess of 30 percent disabling for degenerative joint disease of the right knee, status-post total right knee arthroplasty, is denied.

Entitlement to an increased rating in excess of 10 percent disabling for degenerative joint disease of the left knee is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


